IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20613
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRENCE C. GREER,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-630-1
                      --------------------
                          July 17, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terrence C. Greer appeals his convictions and sentences for

possession of firearms and ammunition in violation of 18 U.S.C.

§ 922(g)(1).   Greer argues that the district court erred in

denying his motion to suppress evidence seized because the search

that yielded that evidence was not sufficiently attenuated from a

prior unconstitutional search.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20613
                                 -2-

     We review a motion to suppress based on live testimony at a

suppression hearing accepting the trial court’s factual findings

“unless clearly erroneous or influenced by an incorrect view of

the law.”    United States v. Alvarez, 6 F.3d 287, 289 (5th Cir.

1993).   Questions of law are reviewed de novo.   See United States

v. Paige, 136 F.3d 1012, 1017 (5th Cir. 1998).

     Where evidence is obtained pursuant to a consent to search

which follows a Fourth Amendment violation, the court considers

whether the consent was voluntarily given and whether it was

sufficiently independent of the violation that there was a break

in the chain of events sufficient to refute the inference that

the evidence was a product of the constitutional violation.

United States v. Vega, 221 F.3d 789, 801 (5th Cir. 2000), cert.

denied, 531 U.S. 1155 (2001).    A determination of whether the

causal chain was broken involves a consideration of three

factors: “(1) the temporal proximity of the illegal conduct and

the consent; (2) the presence of intervening circumstances; and

(3) the purpose and flagrancy of the initial misconduct.”     Id.

at 801-02.

     The district court did not err in finding that Greer’s wife

voluntarily consented to the search and that that search was

sufficiently attenuated from the prior search due to the

intervening change in atmosphere.    See United States v. Richard,

994 F.2d 244, 252 (5th Cir. 1993).   We therefore need not reach
                            No. 01-20613
                                 -3-

the Government’s argument, raised in its responsive brief, that

the initial search was not unconstitutional.

     With regard to Greer’s argument that the officers’ keeping

of his house key constituted a “separate constitutional

violation,” Greer failed to raise this issue before trial, and we

find no plain error.   See United States v. Maldonado, 42 F.3d
906, 912 (5th Cir. 1995).

     Nor did the district court clearly err in finding that

Greer’s wife had authority to consent to the search since the

house was her residence and the place where she kept her

possessions and she paid the rent.     See United States v. Asibor,

109 F.3d 1023, 1038 (5th Cir. 1997).    The district court did not

err in denying Greer’s motion to suppress.

     Greer also argues that U.S.S.G. § 3E1.1 does not preclude an

acceptance-of-responsibility reduction where the defendant, as

Greer did, proceeds to trial on stipulated facts to preserve his

motion to suppress for appellate review.    We will not disturb a

district court’s refusal to reduce a defendant’s offense level

for acceptance of responsibility unless it is without foundation.

See Maldonado, 42 F.3d at 913.   Here, the dispositive evidence,

i.e., that Greer possessed guns and ammunition, was the evidence

that Greer sought to suppress.    See id.   The district court’s

refusal to apply U.S.S.G. § 3E1.1 was not “without foundation.”

     Although he concedes that this court has rejected his

argument, Greer argues that his convictions under 18 U.S.C.
                            No. 01-20613
                                 -4-

§ 922(g)(1) must be reversed because to convict a defendant who

possesses a gun whose only nexus with interstate commerce was

that at some point in the past the gun traveled in interstate

commerce is unconstitutional.    This court has repeatedly rejected

constitutional challenges to 18 U.S.C. § 922(g)(1) convictions,

concluding that the interstate commerce element is satisfied by

the possession of a firearm that was manufactured in a different

state or country.   See United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001), cert. denied, 122 S. Ct. 1113 (2002).    Thus,

Greer’s argument fails.   Likewise, Greer’s alternative argument

that the indictment was insufficient because it did not allege a

“substantial effect” on interstate commerce also fails.     See

United States v. Gresham, 118 F.3d 258, 264-65 (5th Cir. 1997).

     Greer argues that the indictment charging him in separate

counts of possession of firearms and ammunition is multiplicitous

and that his separate convictions and sentences are in violation

of the Double Jeopardy clause.   Greer waived his objection to the

multiplicity of the charges in the indictment by not raising it

in the district court.    See United States v. Dixon, 273 F.3d 636,

642 (5th Cir. 2001); see also FED. R. CRIM. P. 12(b)(2)).

However, Greer did not waive his complaint about the multiplicity

of the sentences.   Id.   This court reviews his contention for

plain error.   Dixon, 273 F.3d at 642.

    Congress did not intend the simultaneous possession of

ammunition to stand as a distinct unit of prosecution from the
                            No. 01-20613
                                 -5-

possession of a firearm.    See United States v. Berry, 977 F.2d
915, 919 (5th Cir. 1992).   The Double Jeopardy Clause is

implicated because Greer’s sentences are not truly concurrent, as

he was assessed a special assessment on each conviction.      See

United States v. Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995).

Therefore, the sentences are vacated and the matter remanded to

the district court with instructions that the conviction of Greer

on one of the counts, at the election of the Government, is to be

reversed and that count is to be dismissed.   The district court

is further instructed to resentence Greer on the remaining

conviction.   The conviction on the remaining count is deemed

affirmed.   See Ball v. United States, 470 U.S. 856, 864-65

(1985); United States v. Munoz-Romo, 989 F.2d 757, 759-60 (5th

Cir. 1993); United States v. Osunegbu, 822 F.2d 472, 481 and n.26

(5th Cir. 1987).

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.